 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN PERKINS,                                     No. 2:19-cv-1493-EFB P
12                       Petitioner,
13           v.                                         ORDER
14    SUPERIOR COURT FOR THE COUNTY
      OF SAN FRANCISCO,
15
                         Respondent.
16

17

18          Mr. Perkins is a state prisoner proceeding without counsel. This action was opened when

19   the United States Court of Appeals for the Ninth Circuit transferred his petition for a writ of

20   habeas corpus to this court. However, Mr. Perkins did not properly commence a civil action

21   because the petition was not signed and he had neither paid the filing fee nor sought leave to

22   proceed in forma pauperis. See Fed. R. Civ. P. 3; Rule 3, Rules Governing § 2254 Cases;

23   Woodford v. Garceau, 538 U.S. 202, 203 (2003).

24          On August 14, 2019, the court informed him that it could not review his petition because

25   he had not signed it. See Fed. R. Civ. P. 11(a) (requiring that “[e]very pleading, written motion,

26   and other paper . . . be signed by at least one attorney of record in the attorney’s name—or by a

27   party personally if the party is unrepresented.”). The court also warned him that this action would

28   be closed if he did not properly commence a civil action within 30 days, by filing a signed and
                                                        1
 1   complete petition for writ of habeas corpus, and either paying the filing fee or filing an
 2   application for leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(a). Those 30 days
 3   have passed and Mr. Perkins has not filed the necessary documents or otherwise responded to the
 4   court’s order.
 5          As Mr. Perkins has not submitted a petition and either paid the filing fee or met the in
 6   forma pauperis requirements of 28 U.S.C. § 1915(a), there is simply no case before the court.
 7          Accordingly, the Clerk is directed to close this case.
 8   DATED: September 30, 2019.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
